/AO 91(Rev.5Case    4:20-cr-00003-JLK-RSB
            /85)CriminalComplaint         Document 1 Filed 06/11/19 Page 1 of 2clwPageid#:
                                                                                   ..
                                                                                      s ogscs32
                                                                                              u.s.ofa.ncx ay

                             U nited States D istrict C ourt JuN /n
                                                                  3l
                                                                   'E
                                                                    o'
                                                                                                                      1 2219
                                          W ESTERN DISTRICT O F VIRGINIA                                          z
                                                                                                         e c.l. .ass.
                                                                                                         w
                                                                                                        RK
        UNITED STATES OF AM ERICA                             CR IM INA L C OM PLA INT                       5E       cu xx
                        V
       Tim othy Stephen H olliday
       1208 Clarksville Cam pground Road                                                      V /#p4r i3
       M onroe,NC 28112                                      CASE N UM BER :
       DO B:07/20/87                                                                          7 j9 /.
                                                                                                    & */3
       SSN :XXX-XX-XXXX
                                                                                               J/: /'
                                                                                                    o f'g'
  I Stephen K.Buxton thelmdersigned complainantbeing duly sworn statethefollowingistrueandcorrectto thebestofmy knowledgeand
belief. On orabout06/10/19 in Patrick County,intheW estern DistrictofVirginiadefendantdid,


         PossessionOfA Firearm ByA ConvictedFelon,18U SC 922 G 1
             .     :
       PossessionOfA ControlledSubstance,(UnderTwoOuncesOfMarijuana),36CFR 2.35(b)(2)
    3. UnauthorizedTakingOfW ildlife,36CFR 2.2(a)(1)

   lnviolationofTitle18UntiedStateCodeOfFederalRegulations,Sectionts)922G1atldTitle36UnitedStateCodeofFederal
Regulations,Sectionts) 2.35(b)(2)and2.2(a)(1).Ifurt
                                                  herstatethatlam anU.S.ParkRangerandthatthiscomplaintisbasedonthe
following facts.


SeeAttached Sheet.




CONTINUED ON THEAU ACHED SHEETAND MADEA PARTTHEREOF: (X)YES                                   ()NO




                                                                              Signature ofComplainant             -

Sworn to before me and subscribed in m y presence,



   & :'   f/é f
          'Datef
                                     at                                       Cityand S ate
                                                                       ze
                                                                    ..4 ' .
                                                                   ?   '7'



                          kfov       uu > <
       Name & Ti
               tle ofJudicialO Icer                              Si
                                                                  gnature ofJudi
                                                                               cialOfficer
           Case 4:20-cr-00003-JLK-RSB Document 1 Filed 06/11/19 Page 2 of 2 Pageid#: 33


    Continuation'
                .

       On 06/10/19 atapproximatel
                                y 1352 Blue Ridge Parkway Dispatch received a callconcerning a
    w itness heard two gunshots com ing from the Rock Castle Gorge Trailarea ofthe Blue Ridge Parkway.
    The witness also reported they observed a white m ale wearing shorts walking on the trailand a gray
    ChevroletColorado PickupTruck(NC EFH-8884)parked atthe trailhead.
       Shortly afterarriving on scene Iobserved two Patrick County Deputies escorting Tim othy Holliday on
    the trail.One ofthe deputies informed m e they Iocated a dead Copperhead Snake on the trailand it
    appeared thatithad been shot.
       Ithen asked Holliday.ifhe shotthe snake and he stated no.Holliday then adm itted he shotthe snake
    with a 4-10 caliberrevolver.Holliday then stated the gun was athis cam psite and in his tent.Ialso asked
    Holliday ifhe h4d any drugson him and he stated he hadsome marijuanaan# itwas also in histent.I
    then conducted a crim inalhistory check on Holliday and itrevealed thatHolliday was a convicted felon.
       Atapproximately 1435zollidaywasarrestedforPossession OfA Firearm ByA ConvictedFelon,18
'
    USC 922 G1,Possession OfA Controlled Substance,(UnderTFo Ounces OfMari
                                                                         juana),36 CFR 2.35
    (b)(2)and Unauthorized Taking OfW ildlife,36 CFR 2.2 (a)(1).
       The snake thatHolliday shotwas Iocated on the trailwithin the Blue Ridge Parkway and had a bullet
    wound in the head area.Holliday's tentw as also located in the Rock Castle Gorge Prim i    tive
    Cam pground area ofthe Blue Ridge Parkway and was seized.
        Atapproxim ately 1539 lexplained the M iranda W arning Rights to Holliday.lshowed the snake to
                                          .

    Holliday and he adm itted thathe had shotatthe snake twice.According to Holliday the firstshotm issed
    and he struck the snake in the head w ith the second shot.Holliday then consented to a search ofhis
    tent.lseized a 4-10 caliberTaurus Revolverfrom the tent.The holstered revolverwas Iocated in a camo
    bag and was Ioaded w ith tw o fired and three Iive 4-10 caliberbullets in the cylinder.Also six .45 caliber
    bulletswere seized from the camo bag.Also Iseized .2 ouncesofmari
                                                                    juana,a marijuana pipe and a
    marijuana grinderfrom the tent.                                     '
       Holliday stated the gun was his m other's and she did notknow he took it. Holliday then was
    transported to the Roanoke City JailFacility.W hile transporting Holliday he stated thathe was aware that
    he was a convicted felon.




                                                        .           .     .. .. *   .      .-   .

                                                                  Signature ofCompl
                                                                                  ainant
Sworn to before me and subscribed în my presence,



    tw /zDat
          ,e ze                     at                   l
                                                                  City and tate


                        '     z               ..'e -
    yf          5'.     vy-r/k.x g -xz:J
         kame& TitleofJudicialOffice/                        Signature ofJudicialO#icer
